      Case 2:21-cv-01300-APG-NJK Document 16 Filed 08/19/21 Page 1 of 3



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, Nevada Bar Number 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Boulevard, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendant
11   CHICAGO TITLE INSURANCE COMPANY
12   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
13
     Gary L. Compton, State Bar No. 1652
14   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
15
                               UNITED STATES DISTRICT COURT
16
                                         DISTRICT OF NEVADA
17

18
        HSBC BANK, USA, NATIONAL                   Case No.: 2:21-cv-01300-APG-NJK
19
        ASSOCIATION, AS TRUSTEE, IN TRUST
        FOR THE REGISTERED HOLDERS OF               STIPULATION AND PROPOSED
20
        ACE SECURITIES CORP. HOME EQUITY            ORDER EXTENDING DEFENDANT
        LOAN TRUST, SERIES 2006-NC2, ASSET          CHICAGO TITLE INSURANCE
21
        BACKED PASS-THROUGH                         COMPANY’S TIME TO RESPOND
        CERTIFICATES,                               TO MOTION FOR REMAND [ECF
22
                                                    No. 10] AND MOTION FOR FEES
                            Plaintiff,              AND COSTS [ECF No. 11]
23
                     vs.                            (First Request)
24
        FIDELITY NATIONAL TITLE GROUP,
25
        INC., et al.,
26
                            Defendants.
27

28

        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     634145.1
      Case 2:21-cv-01300-APG-NJK Document 16 Filed 08/19/21 Page 2 of 3



1               Defendant Chicago Title Insurance Company (“Chicago Title”) and Plaintiff HSBC Bank
2    USA, National Association, as Trustee, in Trust for the Registered Holders of ACE Securities
3    Corp. Home Equity Loan Trust, Series 2006-NC2, Asset Backed Pass-Through Certificates
4    (“HSBC Bank”) (collectively, the “Parties”), by and through their counsel of record, hereby
5    stipulate and agree as follows:
6               1. On July 8, 2021, HSBC Bank filed its Complaint in the Eighth Judicial District Court,
7                  Case No. A-21-837574-C [ECF No. 1-1];
8               2. On July 8, 2021, Chicago Title filed a Petition for Removal to this Court [ECF No. 1];
9               3. On August 9, 2021, HSBC Bank filed a Motion for Remand [ECF No. 10];
10              4. On August 9, 2021, HSBC Bank filed a Motion for Costs and Fees [ECF No. 11];
11              5. Chicago Title’s deadline to respond to HSBC Bank’s Motion for Remand and Motion
12                 for Costs and Fees is August 23, 2021;
13              6. Chicago Title’s counsel is requesting an extension until September 23, 2021, to file its
14                 response to the pending Motion for Remand and Motion for Costs and Fees;
15              7. Chicago Title requests an extension of time to respond to the Motion for Remand and
16                 Motion for Costs and Fees to afford Chicago Title additional time to respond to the
17                 legal arguments set forth in HSBC Bank’s motions;
18              8. HSBC Bank does not oppose the requested extension;
19              9. This is the first request for an extension which is made in good faith and not for
20                 purposes of delay;
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                          1
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     634145.1
      Case 2:21-cv-01300-APG-NJK Document 16 Filed 08/19/21 Page 3 of 3



1               IT IS SO STIPULATED that Chicago Title’s deadline to respond to HSBC Bank’s
2    Motion for Remand [ECF No. 10] and Motion for Costs and Fees [ECF No. 11] is hereby
3    extended through and including September 23, 2021.
4

5    Dated: August 19, 2021                       EARLY SULLIVAN WRIGHT
                                                   GIZER & McRAE LLP
6
                                                  By:      /s/-- Sophia S. Lau
7                                                        SCOTT E. GIZER
                                                         SOPHIA S. LAU
8                                                        Attorneys for Defendant CHICAGO TITLE
                                                         INSURANCE COMPANY
9

10   Dated: August 19, 2021                       SINCLAIR BRAUN LLP
11                                                By:      /s/-Kevin S. Sinclair
                                                         KEVIN S. SINCLAIR
12
                                                         Attorneys for Defendant CHICAGO TITLE
                                                         INSURANCE COMPANY
13

14
     Dated: August 19, 2021                       WRIGHT FINLAY & ZAK, LLP
15
                                                  By:     /s/-Christina V. Miller
16                                                       DARREN T. BRENNER
                                                         CHRISTINA V. MILLER
17                                                       Attorneys for Plaintiff HSBC BANK, U.S.A,
                                                         National Association
18

19   IT IS SO ORDERED:

20

21   Dated:       August 19, 2021                   By:
22
                                                    UNITED STATES DISTRICT COURT JUDGE

23

24

25

26

27

28
                                                     2
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     634145.1
